Exhibit 10.2

Alpha Natural Resources, Inc.
2005 Long-Term Incentive Plan

PERFORMANCE SHARE AWARD AGREEMENT
(For EMPLOYEES)

This Performance Share Award Agreement set forth below (this “Agreement”) is
dated as of the grant date (the “Grant Date”) set forth on the applicable
Summary of Performance Share Grant and is between Alpha Natural Resources, Inc.,
a Delaware corporation (“Alpha”), and the individual named on the Summary of
Performance Share Grant (the “Award Recipient”). The Award Recipient may view or
obtain a copy of the Award Recipient’s Summary of Performance Share Grant
document by accessing Smith Barney Benefit Access at www.benefitaccess.com.

Alpha has established its 2005 Long-Term Incentive Plan (the “Plan”) to advance
the interests of Alpha and its stockholders by providing incentives to certain
eligible persons who contribute significantly to the strategic and long-term
performance objectives and growth of Alpha and any parent, subsidiary or
affiliate of Alpha. All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.

Pursuant to the provisions of the Plan, the Committee or its Designated
Administrator has full power and authority to direct the execution and delivery
of this Agreement in the name and on behalf of Alpha, and has authorized the
execution and delivery of this Agreement.

Agreement

The parties agree as follows:

Section 1. Performance Share Award. Subject to and pursuant to all terms and
conditions stated in this Agreement and in the Plan, as of the Grant Date, Alpha
hereby makes a Performance Grant to Award Recipient in the form of performance
shares (“Performance Shares”). Each Performance Share awarded under this
Agreement shall represent a right to receive one Share of Alpha’s Common Stock,
par value $0.01 per share (the “Common Stock”), to the extent such Performance
Share is earned pursuant to the terms of this Agreement. The shares of Common
Stock to be issued and delivered to Award Recipient, if any, pursuant to the
Performance Shares awarded under this Agreement, including shares of capital
stock, if any, issued from time to time with respect to such shares of Common
Stock as a result of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization are referred to in this Agreement as the “Share(s).”

Section 2. Performance Shares. The target number of Performance Shares covered
by this Agreement (the “Target Award”) is set forth on the Summary of
Performance Share Grant. The maximum number of Performance Shares that may be
earned pursuant to this Agreement (the “Maximum Award”) is set forth on the
Summary of Performance Share Grant.

Section 3. Performance Period. The “Performance Period” means the performance
period as set forth on the Summary of Performance Share Grant.

Section 4.  Performance Measures. Subject to the provisions of this Agreement
and the Summary of Performance Share Grant, Alpha shall issue and deliver to the
Award Recipient one (1) Share for each whole Performance Share that is earned in
accordance with the performance schedule(s) set forth on the Summary of
Performance Share Grant; provided, however, that the Committee may reduce the
number of Performance Shares earned under this Award, but in no event may the
Committee increase the number of Performance Shares earned under this Award
beyond the performance levels achieved.

Section 5.  Delivery of Shares. Unless the Award Recipient has elected to defer
receipt of the Shares in accordance with Section 6, and except as otherwise
provided in this Agreement and subject to satisfaction of the applicable tax
withholding requirements set forth in Section 9, Alpha shall cause stock
certificate(s) representing the number of Shares earned and determined under
Section 4 to be issued to the Award Recipient on the sixtieth (60th) business
day following the end of the Performance Period, or as soon as administratively
feasible thereafter (but in no event later than the 15th day of the third month
following the date on which such Shares are earned); provided, however, that:
(i) no certificate(s) for Shares shall be delivered with respect to Performance
Shares until the Committee has certified in writing that the applicable
performance targets set forth on the Summary of Performance Grant and other
material terms of this Agreement have been achieved and (ii) Alpha shall not
deliver stock certificate(s) representing Shares if the Committee or Designated
Administrator or other authorized agent determines, in its or his sole
discretion, that the issuance of such certificate(s) would violate the terms of
the Plan, this Agreement or applicable law.

Section 6.  Deferral of Shares. The Award Recipient may elect in writing on or
before the date that is six (6) months prior to the end of the Performance
Period, or such earlier date as may be designated by Alpha (the “Latest Deferral
Date”) in order to satisfy the deferral election requirements of Section 409A of
the Internal Revenue Code, as amended (the “Code”), to defer the issuance and
delivery of all or a part of the Shares earned, provided that in no event may an
election to defer performance-based compensation be made after such compensation
has become both substantially certain to be paid and readily ascertainable. Any
such election shall: (1) specify the date of issuance for the earned Shares,
which shall not be earlier than the first anniversary of the original payment
date or such other minimum deferral period as may be designated by the Company
in order to satisfy the deferral election requirements of Section 409A of the
Code; and (2) comply with all other applicable deferral election requirements of
Section 409A of the Code.

Section 7. Termination of Employment:

(a) Except as set forth in Section 7(b) or as otherwise provided in a Company
plan applicable to Award Recipient or an agreement between the Award Recipient
and the Company, if any, if (i) Award Recipient ceases to be employed by the
Company for any reason prior to the end of the Performance Period, or (ii) Award
Recipient breaches the confidentiality covenant as described in Section 12, then
effective at the close of business on the date the Award Recipient ceases to be
employed by the Company, or the date the Award Recipient breaches the
confidentiality covenant as described in Section 12 hereof, as applicable, all
of Award Recipient’s Performance Shares covered by this Agreement, whether
earned or unearned, shall be automatically cancelled and forfeited in their
entirety without any further obligation on the part of Alpha, such that Alpha
shall not be obligated to issue any Shares or any other compensation to Award
Recipient with respect to such cancelled and forfeited Performance Shares.

(b) Unless otherwise provided in a Company plan applicable to Award Recipient or
an agreement between the Award Recipient and the Company, if any, if during the
Performance Period (i) a Change of Control (as defined below) occurs, (ii) the
Award Recipient ceases to be employed by the Company as a result of Award
Recipient’s Permanent Disability (as defined below) or death, (iii) the Award
Recipient’s employment is terminated by the Company other than for Cause (as
defined below), or (iv) the Award Recipient ceases to be employed by the Company
as a result of Award Recipient’s Retirement (as defined below), the Award
Recipient shall be entitled to receive a prorated portion of the Performance
Shares to the extent earned pursuant to Section 4 above, determined at the end
of the Performance Period and based on the ratio of the number of complete
months the Award Recipient is employed or serves during the Performance Period
to the total number of months in the Performance Period. Any Shares to which
Award Recipient becomes entitled to receive pursuant to the preceding sentence
will be issued and delivered to Award Recipient in accordance with the
provisions of Sections 5 and 6 of the Agreement; provided, that any payments due
on the Award Recipient’s death shall be paid to the Award Recipient’s estate.

(c) For purposes of this Agreement and unless otherwise defined in a Company
plan applicable to Award Recipient or an agreement between the Award Recipient
and the Company, if any, the following terms shall have the following meanings:
(i) a “Change of Control” shall mean (A) any merger, consolidation or business
combination in which the stockholders of Alpha immediately prior to the merger,
consolidation or business combination do not own at least a majority of the
outstanding equity interests of the surviving parent entity, (B) the sale of all
or substantially all of Alpha’s assets in a single transaction or a series of
related transactions, (C) the acquisition of beneficial ownership or control of
(including, without limitation, power to vote) a majority of the outstanding
Common Shares by any person or entity (including a “group” as defined by or
under Section 13(d)(3) of the Exchange Act), (D) the stockholders of Alpha
approve any plan for the dissolution or liquidation of Alpha, or (E) a contested
election of directors, as a result of which or in connection with which the
persons who were directors of Alpha before such election or their nominees cease
to constitute a majority of the Board; (ii) the term “Permanent Disability”
shall mean Award Recipient’s physical or mental incapacity to perform his or her
usual duties with such condition likely to remain continuously and permanently
as determined by the Company; (iii) the term “Cause” shall mean “Employer Cause”
as set forth in any employment agreement between the Award Recipient and the
Company or, in the absence of such an agreement, “Cause” as defined by the
Company’s employment policies in effect at the time of termination; and (iv) the
term “Retirement” shall mean Award Recipient’s retirement at Alpha’s normal
retirement age, as prescribed from time to time by Alpha’s employment or
retirement policies then in effect, or retirement under circumstances approved
by the Committee (either before or after retirement).

Section 8. Limitation of Rights; Investment Representation. Except as otherwise
provided in the Plan or this Agreement, no holder of Performance Shares shall
be, or have any of the rights or privileges of, a stockholder of Alpha with
respect to any Shares unless and until certificates representing such Shares
shall have been issued in such person’s name. Prior to actual receipt of the
Shares under this Award, Award Recipient may not transfer any interest in the
Award or the underlying Shares. Award Recipient acknowledges and agrees that the
Shares which Award Recipient acquires pursuant to this Agreement, if any, shall
not be sold, transferred, assigned, pledged or hypothecated in the absence of an
effective registration statement for the Shares under the Securities Act of
1933, as amended (the "Securities Act"), and applicable state securities laws or
an applicable exemption from the registration requirements of the Securities Act
and any applicable state securities laws, and shall not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws, whether federal or state. Any attempt to transfer the
Performance Shares or Shares in violation of this Section or the Plan shall
render this Award of Performance Shares null and void.

Section 9.  Income Taxes.  Award Recipient acknowledges that any income for
federal, state or local income tax purposes that Award Recipient is required to
recognize on account of the issuance and delivery of Shares to Award Recipient
shall be subject to withholding of tax by the Company. Award Recipient agrees
that the Company may either withhold an appropriate amount from any compensation
or any other payment of any kind then payable or that may become payable to
Award Recipient, or require Award Recipient to make a cash payment to the
Company equal to the amount of withholding required in the opinion of the
Company. In the event Award Recipient does not make such payment when requested,
the Company may refuse to issue or cause to be delivered any Shares under this
Agreement or any other incentive plan agreement entered into by Award Recipient
and the Company until such payment has been made or arrangements for such
payment satisfactory to the Company have been made.

Section 10.  Rights to Continued Employment.   Neither the Plan nor this
Agreement shall be deemed to give Award Recipient any right to continue to be
employed by the Company, nor shall the Plan or the Agreement be deemed to limit
in any way the Company’s right to terminate the employment of the Award
Recipient at any time.

Section 11.  Further Assistance. Award Recipient will provide assistance
reasonably requested by the Company in connection with actions taken by Award
Recipient while employed by the Company, including, but not limited to,
assistance in connection with any lawsuits or other claims against the Company
arising from events during the period in which Award Recipient was employed.

Section 12.  Confidentiality.  Award Recipient acknowledges that the business of
the Company is highly competitive and that the Company’s strategies, methods,
books, records, and documents, technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company uses in their
business to obtain a competitive advantage over competitors. Award Recipient
further acknowledges that protection of such confidential business information
and trade secrets against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position. Award
Recipient acknowledges that by reason of Award Recipient’s duties to and
association with the Company, Award Recipient has had and will have access to
and has and will become informed of confidential business information which is a
competitive asset of the Company. Award Recipient hereby agrees that Award
Recipient will not, at any time during or after employment, make any
unauthorized disclosure of any confidential business information or trade
secrets of the Company, or make any use thereof, except in the carrying out of
employment responsibilities. Award Recipient shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft. Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Award Recipient’s legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Award Recipient shall, to the extent practicable and lawful in any
such events, give prior notice to the Company of Award Recipient’s intent to
disclose any such confidential business information in such context so as to
allow the Company an opportunity (which Award Recipient will not oppose) to
obtain such protective orders or similar relief with respect thereto as may be
deemed appropriate. Any information not specifically related to the Company
would not be considered confidential to the Company. In addition to any other
remedy available at law or in equity, in the event of any breach by Award
Recipient of the provisions of this Section 12 which is not waived in writing by
the Company, all vesting of the Performance Shares shall cease effective upon
the occurrence of the actions or inactions by Award Recipient constituting a
breach by Award Recipient of the provisions of this Section 12.

Section 13.  Binding Effect; No Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company and Award Recipient and
their respective heirs, representatives, successors and permitted assigns. This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Award Recipient and their respective heirs, representatives,
successors and permitted assigns. The parties agree that this Agreement shall
survive the issuance of the Shares.

Section 14.  Agreement to Abide by Plan; Conflict between Plan and
Agreement.  The Plan is hereby incorporated by reference into this Agreement and
the Plan and Summary of Performance Share Grant are made a part hereof as though
fully set forth in this Agreement. Award Recipient, by execution of this
Agreement, (i) represents that he or she is familiar with the terms and
provisions of the Plan and the Summary of Performance Share Grant, and
(ii) agrees to abide by all of the terms and conditions of this Agreement, the
Summary of Performance Share Grant and the Plan. Award Recipient accepts as
binding, conclusive and final all decisions or interpretations of the Designated
Administrator of the Plan upon any question arising under the Plan, this
Agreement (including, without limitation, the date of any termination of Award
Recipient’s employment with the Company) and the Summary of Performance Share
Grant. In the event of any conflict between the Plan and this Agreement or the
Summary of Performance Share Grant, the Plan shall control and this Agreement
and/or the Summary of Performance Share Grant shall be deemed to be modified
accordingly, except to the extent that the Plan gives the Designated
Administrator the express authority to vary the terms of the Plan by means of
this Agreement or the Summary of Performance Share Grant, in which case, this
Agreement and/or the Summary of Performance Share Grant shall govern.

Section 15.  Entire Agreement.  Except as otherwise provided herein, in any
Company plan applicable to the Award Recipient, or in any other agreement
between Award Recipient and the Company, this Agreement, the Plan, and the
Summary of Performance Share Grant which Award Recipient has reviewed and
accepted in connection with the grant of the Performance Shares reflected by
this Agreement, constitutes the entire agreement between the parties and
supersedes any prior understandings, agreements, or representations by or
between the parties, written or oral, to the extent they related in any way to
the subject matter of this Agreement.

Section 16.  Choice of Law.  To the extent not superseded by federal law, the
laws of the state of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
Commonwealth of Virginia.

Section 17.  Notice.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the address set forth below the recipient’s signature to
this Agreement. Either party to this Agreement may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at such address using any other means (including personal delivery,
expedited courier, messenger service, telecopy, ordinary mail, or electronic
mail), but no such notice, request, demand, claim, or other communication shall
be deemed to have been duly given unless and until it actually is received by
the intended recipient. Either party to this Agreement may change the address to
which notices, requests, demands, claims, and other communications hereunder are
to be delivered by giving the other party notice in the manner set forth in this
section.

Section 18.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

Section 19. Amendments. This Agreement may be amended or modified at any time by
an instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan. Notwithstanding, Alpha may, in its sole discretion and without
the Award Recipient’s consent, modify or amend the terms of this Agreement,
impose conditions on the timing and effectiveness of the issuance of the Common
Shares, or take any other action it deems necessary or advisable, to cause this
Award to comply with Section 409A of the Code (or an exception thereto). Award
Recipient recognizes and acknowledges that Section 409A of the Code may impose
upon the Award Recipient certain taxes or interest charges for which the Award
Recipient is and shall remain solely responsible.

Section 20. Acknowledgements.

(a) By accepting this Award of Performance Shares, the Award Recipient
acknowledges receipt of a copy of the Plan, the Summary of Performance Share
Grant and the prospectus relating to this Award of Performance Shares, and
agrees to be bound by the terms and conditions set forth in this Agreement, the
Summary of Performance Share Grant and the Plan, as in effect and/or amended
from time to time.

(b)        The Plan and related documents, which may include but do not
necessarily include the Plan prospectus, this Agreement and financial reports of
the Company, may be delivered to you electronically.  Such means of delivery may
include but do not necessarily include the delivery of a link to a Company
intranet site or the internet site of a third party involved in administering
the Plan, the delivery of the documents via e-mail or CD-ROM or such other
delivery determined at the Designated Administrator’s discretion. Both Internet
Email and the World Wide Web are required in order to access documents
electronically.  

(c)           Award Recipient acknowledges that, by receipt of this Award, Award
Recipient has read this Section 20 and consents to the electronic delivery of
the Plan and related documents, as described in this Section 20.  Award
Recipient acknowledges that Award Recipient may receive from the Company a paper
copy of any documents delivered electronically at no cost if Award Recipient
contacts the Vice President of Human Resources of the Company by telephone at
(276) 619-4410 or by mail to One Alpha Place, P.O. Box 2345, Abingdon, VA
24212.  Award Recipient further acknowledges that Award Recipient will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails.

